783 N.W.2d 374 (2010)
Terrie TAYLOR, Petitioner-Appellee,
v.
CITY OF TRAVERSE CITY, Respondent-Appellant.
Docket No. 140847. COA No. 287565.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the February 16, 2010 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Klooster v. City of Charlevoix (Docket No. 140423) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.